Exhibit 10.1 INCENTIVE STOCK OPTION AGREEMENT This Incentive Stock Option Agreement (this “Agreement”) is made by and between UNIFI, INC., a New York corporation (the “Company”), and , a key employee (the “Optionee”) of the Company. WITNESSETH: WHEREAS, the Company has adopted the Unifi, Inc. 2013 Incentive Compensation Plan (the “Plan”), which became effective on October 23, 2013; and WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of the Company has determined that it is desirable and in the best interests of the Company to grant to the Optionee a stock option as an incentive for the Optionee to advance the interests of the Company; NOW, THEREFORE, the parties agree as follows: Section 1.Incorporation of Plan.The Plan is incorporated by reference and made a part of this Agreement, and this Agreement shall be subject to the terms of the Plan, as the Plan may be amended from time to time, provided that any such amendment of the Plan must be made in accordance with Section 15 of the Plan. Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meanings ascribed to them in the Plan. Section 2.Grant of Option; Exercise Price; Expiration Date.The Company has granted, effective as of (the “Date of Grant”), to Optionee the right, privilege and option (the or this “Option”) to purchase shares of Company Stock (“Option Shares”) in the manner and subject to the conditions hereinafter set forth.The Option is intended to constitute an Incentive Stock Option.If the aggregate Fair Market Value (determined as of the time of the applicable grant date) of the Company Stock with respect to which Incentive Stock Options are exercisable for the first time by the Optionee during any calendar year under this Option and all other stock options granted to Optionee pursuant to incentive stock option plans (as defined by Code Section 422) of the Company would exceed $100,000, then subject to the ordering provisions of Code Section 422, all or a portion of this Option attributable to such excess amount will be treated as a Nonstatutory Stock Option.
